The judgment of the court was pronounced by
Kitfe, J.
The plaintiff has moved to. dismiss the appeal of the intervenors, on the ground that their respective plaints are not sufficient in amount to give jurisdiction to this court. We think the motion ought not to prevail.
The demands of the intervenors, with one exception, are for sums less than $300. The plaintiff’s demand, however exceeds that amount. In the cases of Hart v. Lodwick, and Buckner et al. v. Baker, it was held that the amount claimed by the plaintiff gave the right of appeal; and this right was exercised in those cases against intervenors, whose respective claims were less than $300. 8 La. 166. 11 La. 462.
The second section of article 4 of the constitution of 1812, which gave appellate jurisdiction to the Supreme 'Court, when the matter in dispute exceeded the sum of three hundred dollars, and under whichythe decisions referred to were rendered, has been incorporated in the 63d article of the present constitution, and must have been adopted with a full knowledge of the interpretation which it had previously received. The jurisdiction of this court, as far as relates to the section referred to, remains unchanged. The application to dismiss is therefore refused.